 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1402 
In the House of Representatives, U. S.,

December 8, 2010
 
RESOLUTION 
Recognizing the 50th anniversary of the National Council for International Visitors, and expressing support for designation of February 16, 2011, as Citizen Diplomacy Day. 
 
 
Whereas 2011 marks the 50th anniversary of the National Council for International Visitors (NCIV), originally founded as the National Council for Community Services to International Visitors (COSERV) in 1961; 
Whereas the mission of NCIV is to promote excellence in citizen diplomacy, the concept that the individual citizen has the right and responsibility to help develop constructive United States foreign relations one handshake at a time; 
Whereas citizen diplomacy has the power to shape perceptions in the United States of foreign cultures and international perceptions of the United States, effectively shattering stereotypes, illuminating differences, underscoring common human aspirations, and developing the web of human connections needed to achieve more peaceful relations between countries; 
Whereas NCIV is the private sector partner of the United States Department of State International Visitor Leadership Program (IVLP), a public diplomacy initiative that brings distinguished foreign leaders to the United States for short-term professional programs under the authority of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.; also referred to as the Fulbright-Hays Act); 
Whereas the NCIV network comprises individuals, program agencies, and 92 community organizations throughout the United States, including approximately 80,000 volunteers who are involved in NCIV member activities each year as host families, professional resources, volunteer programmers, board members, and other supporters; 
Whereas the network of citizen diplomats in NCIV has organized professional programs, cultural activities, and home visits for more than 190,000 foreign leaders participating in the IVLP, 285 of whom went on to become chiefs of state or heads of government in their countries; 
Whereas the NCIV network has hosted and strengthened the relationships of the United States with notable foreign leaders who are alumni of the IVLP; 
Whereas United States ambassadors have in repeated surveys ranked the NCIV network-facilitated IVLP first among 63 United States public diplomacy programs; 
Whereas in 2001, the NCIV network of citizen diplomats was nominated to receive the Nobel Peace Prize for its work to promote fraternity between nations; 
Whereas all Federal funding for the citizen diplomacy of the NCIV network is spent in the United States, where it has leveraged $6 in local economic impact for every Federal dollar expended; 
Whereas NCIV member organizations provide invaluable opportunities for United States students to develop global perspectives and vividly experience the diversity of the world by bringing foreign leaders into local schools, loaning teachers cultural artifacts, and developing internationally focused curricula; 
Whereas participation of United States communities, businesses, and universities in the international exchange programs implemented by the NCIV network strengthens the ability of the United States to produce a globally literate and competitive workforce; 
Whereas NCIV provides leadership at the national level having convened leaders of sister organizations for two national Summits on Citizen Diplomacy and providing funding to its member organizations for Summits on Citizen Diplomacy in communities throughout the United States, giving those organizations the opportunity to foster internationally focused dialogue and to cultivate lasting partnerships with like-minded organizations in their own communities; 
Whereas NCIV member organizations serve as international gateways, sharing their communities with the world and the world with their communities, welcoming strangers and sending home friends; and 
Whereas, February 16, 2011, would be an appropriate date to designate as Citizen Diplomacy Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 50th anniversary of the National Council for International Visitors and its extraordinary efforts to promote excellence in citizen diplomacy; 
(2)commends the achievements of the thousands of citizen diplomats who have worked for generations to share the best of the United States with foreign leaders, specialists, and scholars; 
(3)thanks the National Council for International Visitors citizen diplomats for their service to their communities, the United States, and the world; and 
(4)supports the designation of Citizen Diplomacy Day. 
 
Lorraine C. Miller,Clerk.
